The petitioner filed his brief, and then a supplemental brief. He has filed no abstract. His failure in that respect was in violation of the writ, which expressly required that an abstract should be filed. On October 3, 1932, the respondent filed his motion to dismiss the proceeding for want of an abstract. It was *Page 512 
ordered by us that the motion be submitted with the case. The petitioner made no other response to the motion to dismiss than to file a purported demurrer thereto. The case and the motion were submitted to us on November 22, 1932. It is manifest that the petitioner has had abundant time to cure his failure. Upon the record before us the motion to dismiss must be sustained, and it is so ordered.
The writ is discharged, and the proceeding — Dismissed.
All the justices concur.